Citation Nr: 0707452	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-25 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for a right knee injury. 

2. Entitlement to an initial rating in excess of 10 percent 
for right knee instability.

3. Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

4. Entitlement to an initial rating in excess of 10 percent 
for thoracic spine strain.

REPRESENTATION

Veteran represented by: The American Legion

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1999 to 
September 2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Prior to September 1, 2004, right knee limitation of 
motion was manifest by limitation of extension to 15 degrees, 
periarticular pathology productive of painful motion, and a 
non-compensable degree of limitation of flexion.

2. Since September 1, 2004, limitation of motion of the right 
knee is productive of periarticular pathology productive of 
painful motion and non-compensable degrees of limitation of 
flexion or extension.

3. Right knee instability is manifested by mild lateral 
laxity with stress in full extension, mild medial and lateral 
laxity with stress in 30 degrees flexion, mild to moderate 
laxity on anteroposterior drawer test, and mild to moderate 
laxity on Lachman's test.

4. Lumbosacral strain is manifested by forward flexion from 
80 to 90 degrees, extension of 30 degrees, left and right 
lateral bending from 30 to 35 degrees, and rotation from 35 
to 45 degrees. 

5. Thoracic spine strain is manifested by dorsal flexion of 
30 degrees, thoracolumbar spine forward flexion from 0 to 90 
degrees, extension from 0 to 30 degrees, left and right 
lateral flexion from 0 to 30 degrees, left and right lateral 
rotation from 0 to 45 degrees, and scoliosis of the upper 
dorsal spine convex to the left.

6.  There is no evidence that thoracic spine strain is 
manifested by moderate limitation of motion, intervertebral 
disc syndrome, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1. Prior to September 1, 2004, limitation of motion of the 
right knee was 20 percent disabling.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  
4.59, 4.71a, Diagnostic Code 5261 (2006).

2. Since September 1, 2004, limitation of motion of the right 
knee is no more than 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  4.59, 4.71a, Diagnostic Code 5261 (2006).

3. The criteria for an initial evaluation in excess of 10 
percent for lumbar spine strain have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. § 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2002), 5235-5243 (2006).

4. Thoracic spine strain is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005);  38 C.F.R. § 3.159, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5291 (2002), 5235-5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the RO provided the veteran with a July 
2003 letter, notifying the veteran of what was required to 
substantiate his increased ratings claims.  This letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency. He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to submit any other information or evidence he 
considered relevant to his claims so that VA could help by 
getting that evidence.  The notification letter also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what was required 
to substantiate his claims.

Here, the initial unfavorable agency decision was made prior 
to the veteran's receiving full VCAA notification for his 
claim.  However, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Although full VCAA-complying notice was not provided prior to 
the initial adjudication of this claim, the veteran had ample 
opportunity to respond, supplement the record, participate in 
the adjudicatory process after the notice was given, and the 
case was then readjudicated by the RO.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but not notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claims, no effective dates or ratings will 
be assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
VA treatment records, and VA examinations.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Ratings

The veteran seeks increased initial ratings for the residuals 
of a right knee injury, right knee lateral instability, 
lumbosacral strain, and thoracic spine strain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Right Knee

The veteran seeks an initial rating in excess of 10 percent 
for the residuals of a right knee injury.  In support of his 
claim, the veteran states that he has fallen down the steps 
because his knee has given out.  He also reported that when 
he extends his leg, there is a crack and a sharp pain inside 
the knee.  He indicated that there is too much space in his 
knee.  Due to this condition, he stated that he has to drive 
with his shoes off and wears a stabilizing knee brace to bed.  
He requests a 30 percent evaluation.

The veteran was assigned a 10 percent disability rating under 
Diagnostic Code (DC) 5260 in a September 2002 rating 
decision, effective September 28, 2002.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees. 38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees. 
38 C.F.R. § 4.71a, DC 5261.

Service medical records show that in April 2002 the veteran 
had a right knee arthroscopy with a posterior cruciate 
ligament reconstruction.  A June 2002 record shows range of 
motion from 3 to 105 degrees and a July 2002 record shows 
that the right knee had range of motion from 5 to 120 
degrees.  A September 2002 record shows chronic right knee 
pain.

At a July 2002 VA examination, the veteran reported injuring 
his knee in March 2002 and having surgery in April 2002.  He 
reported pain in the medial aspect of the knee, the 
inferolateral aspect of the knee, the aspect superior to the 
patella, and also radiating from 21 inches inferomedial to 
the anterior aspect of the knee into the popliteal region.  
He reported pain 75 percent of the day and that the knee is 
sometimes frozen upon arising.  He reported sometimes using a 
knee brace and icing and elevating the knee every night, 
sometimes during his lunch breaks.  He stated that he was 
unable to keep the knee in one position for more than 15 to 
20 minutes, could not stand on it for more than about 10 
minutes, and could not put too much pressure on it going up 
or down the steps.  He indicated that he could not run and 
could only walk for 5 minutes before the pain exacerbated.  
Examination showed the right knee to be mildly more prominent 
medially.  There was no calor, rubor, or dolor to palpation 
or effusion.  There was no crepitus with passive ranging of 
the joint.  There was a 3 centimeter hypertrophic horizontal 
scar on the medial aspect of the knee and the veteran 
reported that the scar would itch and burn if he bent his 
knee too far.  Right knee flexion was 95 degrees active and 
103 degrees passive; both motions elicited pain.  Right knee 
extension was 15 degrees.  The veteran reported a bony 
prominence superolateral to the right knee, approximately 4 
millimeters in diameter which appeared to be part of the 
bone.  The diagnosis was right posterior collateral ligament 
tear, surgery, residuals, and right medial collateral 
ligament tear. 

January, February and March 2003 VA records show right knee 
pain and recommended a brace as necessary.  An April 2003 VA 
treatment record showed that the veteran was feeling good and 
ran for 50 minutes with no pain.  The assessment was resolved 
right knee pain. 

At a September 2004 VA examination, the veteran reported a 
history of chronic right knee pain particularly with 
prolonged standing, walking or running.  He also complained 
of pain and stiffness of the knee with creptius on movement.  
There was no history of locking of instability.  The veteran 
reported that his current treatment consisted of medication 
along with rest and activity modification; the veteran did 
not require any type of brace or support for the condition.  

The examiner noted that there was no pain on motion and no 
evidence of additional limitation of motion due to pain, 
fatigue, weakness or lack of endurance following repetitive 
movement.  There was no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat 
abnormal movement or guarding of movement.  The veteran's 
gait, posture and balance were normal and there was no 
history or evidence of ankylosis.  Right knee examination 
showed a scar on the medial aspect measuring 3 centimeters by 
.7 centimeters and a well healed surgical scar on the 
proximal medial tibia measuring 2 centimeters by 3 
centimeters.  There was evidence of an embedded screw in the 
anaterior tibia.  The veteran's right knee range of motion 
was from 0 to 135 degrees.  The impression was negative 
standing right knee, metallic screws overlying proximal tibia 
and status post a ligament repair right knee with no evidence 
of pathological instability.     

The veteran has been assigned a 10 percent evaluation.  This 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
It also contemplates the presence of limitation of flexion to 
45 degrees or limitation of extension to 10 degrees.  In 
order to warrant a higher evaluation, the impairment must 
approximate actual limitation of flexion or the functional 
equivalent of limitation of flexion to 30 degrees or the 
functional equivalent of limitation of extension to 15 
degrees.  Based upon the rating decision, it is clear that 
the evaluation was based upon the presence of painful motion, 
rather than a compensable degree of limitation of flexion.  

The record does establish that the veteran has functional 
limitation of flexion.  However, nothing in the lay or 
medical evidence reflects functional limitation of flexion to 
45 degrees or 30 degrees.  The veteran has never hinted that 
flexion is functional limited to 45 degrees due to any 
factor.  Furthermore, testing of the range of motion has 
established that he retains functional use of flexion to at 
least 95 degrees or better.  Based upon the lay and medical 
evidence, a higher evaluation based upon functional 
limitation of flexion is not warranted.  In sum, there is 
periarticular pathology productive of painful motion, but an 
absence of separately compensable limitation of flexion.

However, the Board has been presented with a changing degree 
of disability regarding limitation of motion (extension) of 
the right knee.  According to the July 2002 VA examination, 
extension was limited to 15 degrees.  Limitation of flexion 
to 15 degrees warrants a 20 percent evaluation under DC 
5261.  The fact that improvement was established in the 2004 
VA examination does not lessen value of the 2002 finding of 
limitation of extension.  

In other words, a staged rating is warranted for the knee.  
Overall, the current disability is consistent with 
periarticular pathology productive of painful motion 
warranting a 10 percent evaluation.  38 C.F.R. § 4.59.  
However, prior to September 1, 2004, there was evidence of 
limitation of extension to 15 degrees, which would warrant a 
staged 20 percent evaluation followed by a 10 percent 
evaluation as of the clear evidence of improvement on 
September 1, 2004.  The Board also finds that nothing 
suggests that extension was functionally limited to a degree 
in excess of 15 degrees at any time during the appeal.

Additionally, the Board has determined that DC 5256, for 
ankylosis of the knee, and 5262, for impairment of the tibula 
and fibula, do not apply as there is no evidence of these 
conditions in medical records.

The Board notes that according to the Court and VA General 
Counsel, other impairment of the knee due to instability or 
recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, 
DC 5257, is a separate and distinct disability from arthritis 
of knees (DC's 5003, 5010) and limitation of either flexion 
(DC 5260) or extension of the knees (DC5 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings for instability or recurrent 
subluxation are permitted.  In the present claim, the RO has 
separately rated the veteran for right knee instability.  
Thus, a separate rating for instability or recurrent 
subluxation is unnecessary.

As of September 1, 2004, the Board finds that an initial 
evaluation higher than 10 percent is not warranted on the 
basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  The September 2004 VA examiner 
specifically stated that there was no evidence of additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement.  

The Board notes that the veteran asserts that the right knee 
condition is worse than contemplated by the assigned rating 
and that he experiences pain and difficulty with driving and 
activities.  The veteran's statements have been non-specific 
as to the degree of functional restriction of flexion or 
extension, and are less probative than the clinical findings 
of the examiner.  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
stopped working solely due to the right knee condition.  
Additionally, there are no periods of hospitalization 
attributable to the right knee disability.  As such, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).
 
In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is for a 
20 percent rating prior to September 1, 2004 and a 10 percent 
rating after September 1, 2004.  

Right Knee Instability

The veteran asserts that the lateral instability in the right 
knee is worse than contemplated by the 10 percent rating.  In 
support of his claim, the veteran states that he has fallen 
down the steps because his knee has given out.  He also 
reported that when he extends his leg, there is a crack and a 
sharp pain in side the knee.  He indicated that there is too 
much space in his knee.  Due to this condition, he stated 
that he has to drive with his shoes off and wears a 
stabilizing knee brace to bed.  He requests a 30 percent 
evaluation.

The veteran was assigned a 10 percent disability rating under 
DC 5257 in a September 2002 rating decision, effective 
September 28, 2002.  

At a July 2002 VA examination, the veteran reported injuring 
his knee in March 2002 and having surgery in April 2002.  He 
reported pain in the medial aspect of the knee, the 
inferolateral aspect of the knee, the aspect superior to the 
patella, and also radiating from 21 inches infermoedial to 
the anterior aspect of the knee into the popliteal region.  
He reported pain 75 percent of the day and that the knee is 
sometimes frozen upon arising.  He reported sometimes using a 
knee brace and icing and elevating the knee every night, 
during his lunch breaks.  He reported that he cannot keep the 
knee in one position for more than 15 to 20 minutes, cannot 
stand on it for more than about 10 minutes, and cannot put 
too much pressure on it going up or down the steps.  He 
stated that he could not run and could only walk for 5 
minutes before the pain exacerbated.  

Examination showed the right knee to be mildly more prominent 
medially.  There was no calor, rubor, dolor to palpation or 
effusion.  There was no crepitus with passive ranging of the 
joint.  There was a 3 centimeter hypertrophic horizontal scar 
on the medial aspect of the knee and the veteran reported 
that the scar would itch and burn if he bent his knee too 
far.  There was mild lateral laxity with stress in full 
extension, mild medial and lateral laxity with stress in 30 
degrees of flexion, and mild to moderate laxity on 
anteroposterior drawer test.  There was mild to moderate 
laxity on Lachman's test; McMurray's test was negative, 
however, the examiner could not flex the joint enough to 
perform this test.  The diagnosis was right posterior 
collateral ligament tear, surgery, residuals. and right 
medial collateral ligament tear. 

January, February and March 2003 VA records show right knee 
pain and recommended a brace as necessary.  An April 2003 VA 
treatment record showed that the veteran was feeling good and 
ran for 50 minutes with no pain.  The assessment was resolved 
right knee pain. A June 2003 VA treatment record showed right 
knee pain, ligament laxity, no swelling, and pain.    

At a September 2004 VA examination, the veteran reported a 
history of chronic right knee pain in particular with 
prolonged standing, walking or running.  He also complained 
of pain and stiffness of the knee with creptius with 
movement.  There was no history of locking of instability.  
The veteran reported that his current treatment consisted of 
medication along with rest and activity modification; the 
veteran did not require any type of brace or support for the 
condition.  

The examiner noted that there were no periods of dislocation 
of recurrent subluxation or inflammatory arthritis, and the 
condition did not significantly effect the veteran's normal 
occupation of daily activities.  There was no objective 
evidence of pain on motion, edema, effusion, instability, 
weakness, tenderness, redness, heat abnormal movement or 
guarding of movement.  The veteran's gait, posture and 
balance were normal.  Palpation of the knee revealed no 
evidence of tenderness or effusion.  The right knee joint was 
stable though there was some laxity anteriorly, posteriorly, 
and laterally.  However, this appeared to be a genetic 
developmental condition rather than a pathological condition 
from previous trauma.  The impression was negative standing 
right knee, metallic screws overlying proximal tibia and 
status post a ligament repair right knee with no evidence of 
pathological instability.     

As previously noted, the Court and VA General Counsel, other 
impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. 
§ 4.71a, DC 5257, is a separate and distinct disability from 
arthritis of knees (DC's 5003, 5010) and limitation of either 
flexion (DC 5260) or extension of the knees (DC5 5261).  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-
97 (1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, the RO appropriately awarded a separate 10 percent 
rating for the instability in the right knee under Diagnostic 
Code 5257.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability. 

In the present claim, a higher rating is not warranted under 
DC 5257 for lateral instability.  Though the July 2002 VA 
examiner reported mild lateral laxity with stress in full 
extension, mild medial and lateral laxity with stress in 30 
degrees of flexion, mild to moderate laxity on 
anteroposterior drawer test, and mild to moderate laxity on 
Lachman's test, the September 2004 VA examiner reported that 
there were no periods of dislocation, recurrent subluxation, 
effusion, instability, weakness, tenderness, redness, heat 
abnormal movement or guarding of movement.  The examiner also 
reported that the right knee joint was stable anteriorly, 
posteriorly, and laterally.  Thus, the Board find that the 
manifestations of the lateral right knee instability are most 
accurately classified as mild, as noted by the July 2002 VA 
examiner.  Thus, a higher 20 percent rating under DC 5257 for 
lateral instability is not warranted as the condition is best 
classified as slight and warranting a 10 percent rating.  

The Board notes that the veteran asserts that the right knee 
instability condition is worse than contemplated by the 
assigned rating, and that he experiences pain and difficulty 
with driving and activities.  However, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
stopped working solely due to the right knee instability.  
Additionally, there are no periods of hospitalization 
attributable to the right knee disability.  As such, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).
 
In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 10 
percent for the right knee instability.  The Board considered 
the doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, the claim is 
denied.  

Regulations for the Spine

The veteran seeks higher ratings for the lumbar spine strain 
and thoracic spine strain.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), DC's 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2006).

Under DC 5291, prior to the changes, slight limitation of 
motion of the dorsal (thoracic) segment of the spine 
warranted a 0 percent evaluation; a 10 percent evaluation 
required either moderate or severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5291 (2002).

Under DC 5292, prior to the changes, slight limitation of 
motion of the lumbar spine was rated 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.  38 C.F.R. § 4.71a, DC 5292 
(2002).

Under DC 5295, prior to the changes, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating, 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating, and severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295 
(2002).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, and severe with 
recurring attacks with intermittent relief warrants a 40 
percent disability rating.  A 60 percent rating is required 
for evidence of pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. 
§ 4.71a, DC 5293 (2002). 

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A maximum 60 percent evaluation 
is warranted when rating based on incapacitating episodes, 
and such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. The attached notes state that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localizing tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 or more of height warrants a 10 percent 
rating.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 
(2006).

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees and 
of the thoracolumbar spine is 240 degrees. The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).
       
Lumbosacral Strain 

The veteran seeks a rating in excess of 10 percent for the 
lumbosacral strain.  

A September 2002 service medical record shows that the 
veteran had recurrent back pain in the lower back for the 
past one year.  Records show chronic muscle strain.  

A July 2002 VA examination showed lumbar spine flexion of 80 
degrees and extension of 70 degrees; both motions elicited 
pain.  Lateral bending was 30 to 35 degrees on the right and 
35 degrees to the left; both movements elicited a slight 
stretch discomfort.  Rotation was 35 degrees to the right, 
eliciting discomfort, and 37 degrees to the left.  The 
diagnosis was thoracolumbar strain. 

At a December 2004 VA examination, the veteran gave a history 
of chronic lower back pain beginning in 2001.  He reported 
increased discomfort in the lower back with prolonged 
standing, bending, lifting; with prolonged positioning; and 
with carrying equipment on his back such as a back pack. 
Current treatment included pain medication which provided 
some relief.  There was no history of previous surgeries or 
invasive procedures.  The veteran did not require any type of 
brace of support in connection with this disorder. There was 
no history of pain radiating from the back in to the upper or 
lower extremities.  The veteran reported being able to walk 
approximately 3 blocks without experiencing discomfort.  
There was no history of significant adversity or impairment 
to the veteran's normal occupational or daily activities as a 
result of this condition.  

Examination of the back showed the back musculature to be 
symmetrical in appearance and well developed with good 
strength and muscle tone.  The vertebrae were midline and 
non-tender on palpation.  The veteran's range of motion 
revealed no evidence of discomfort or loss of mobility.  
There was no evidence of loss of the normal curvature of the 
upper or lower back, no evidence of limb dysfunction, 
atrophy, or fasciculation.  Forward flexion was from 0 to 90 
degrees, extension was from 0 to 30 degrees, left and right 
lateral flexion were from 0 to 30 degrees, and left and right 
lateral rotation were from 0 to 45 degrees.    

May and June 2003 VA treatment records show pain in the 
spine.  

prior to September 2003

A review of the evidence shows that under the regulations in 
effect prior to September 2003, an initial rating in excess 
of 10 percent is not warranted.  Under the regulations in 
effect prior to September 2003, a higher 20 percent rating 
required evidence of moderate limitation of motion of the 
lumbar spine or lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 
5292, 5295 (2002).  In the present claim, the July 2002 VA 
examiner noted flexion of 80 degrees and extension of 70 
degrees; upon the  September 2004 VA examination, forward 
flexion was from 0 to 90 degrees, extension from 0 to 30 
degrees, left and right lateral flexion were from 0 to 30 
degrees, and left and right lateral rotation were from 0 to 
45 degrees.  These examination results show almost a full 
range of motion of the thoracolumbar spine.  As there is only 
a slight reduction in range of motion of the lumbar spine, a 
higher 20 percent rating for moderate limitation of motion 
under DC 5292 is not warranted.  Additionally, there is no 
medical evidence of muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral; thus a higher 20 
percent rating under DC 5295 is also not warranted.

The Board notes that the provisions for intervertebral disc 
syndrome were revised effective September 23, 2002.  See 38 
C.F.R. § 4.71a, DC 5293 (2002).  In the present claim, the 
veteran was service connected for lumbosacral strain 
effective September 28, 2002, after the provisions were 
revised.  Thus, the 38 C.F.R. § 4.71a, DC 5293 effective 
prior to September 2002 are not for application given the 
effective date for lumbosacral strain.  The provisions, as 
amended in September 28, 2002 will be discussed in the 
section below.

Overall, an initial rating in excess of 10 percent under the 
regulations in effect prior to September 2003 is not 
warranted. 

after September 2003

Though the Board has determined that an initial rating in 
excess of 10 percent is not warranted under the regulations 
in effect prior to September 2003, the Board must also 
determine if an initial rating in excess of 10 percent is 
warranted under the regulations in effect after September 
2003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localizing tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 or more of height warrants a 10 percent 
rating.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 
(2006).

A review of the evidence shows that a higher 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine is also not warranted.  
As previously noted, the July 2002 VA examiner noted flexion 
of 80 degrees and extension of 70 degrees; upon the September 
2004 VA examination, forward flexion was from 0 to 90 
degrees, extension from 0 to 30 degrees, left and right 
lateral flexion were from 0 to 30 degrees, and left and right 
lateral rotation were from 0 to 45 degrees.  There is no 
medical evidence that the veteran's forward flexion is 
between 30 and 60 degrees; rather the evidence from the July 
2002 and September 2004 VA examinations shows that his 
forward flexion is between 80 and 90 degrees.  Additionally, 
there is no evidence that the veteran's combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
symptoms were not noted on any medical examination.  Thus, as 
there is no medical evidence of the symptoms required for a 
20 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher 20 percent 
rating is not warranted.

The Board notes that the in the aforementioned revised 
regulations, the diagnostic code for intervertebral disc 
disease allows for the condition to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  A higher 20 percent rating under 
DC 5243 requires evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  
According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  There is no 
medical evidence of incapacitating episodes nor has the 
veteran asserted that he has any incapacitating episodes.  
Therefore, with no evidence of any incapacitating episodes, 
the evidence does not show that a higher evaluation under DC 
5243 code is warranted.  

The Board also finds that an evaluation higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The September 2004 VA examiner specifically noted 
that there was no history of significant adversity or 
impairment to the veteran's normal occupational or daily 
activities as a result of this condition.  The examiner also 
reported that the veteran's range of motion reveals no 
evidence of discomfort or loss of mobility.  Additionally, 
any functional loss due to pain has been contemplated in the 
currently assigned 10 percent evaluation. The Board finds 
that the provisions of 38 C.F.R. § 4.40 and § 4.45 do not 
provide any basis for an evaluation in excess of 10 percent 
for the lumbosacral spine strain.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he 
experiences daily pain, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 10 
percent for the lumbosacral spine strain.  The Board 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  

Thoracic Spine Strain

The veteran seeks an initial rating in excess of 10 percent 
for thoracic spine strain Service medical records from 
November 2001 show muscle tightness in the thoracic spine.  A 
September 2002 record shows that the veteran had recurrent 
back pain in the upper back for the past year.

A July 2002 VA examination showed pain at the mid-thoracic 
spine.  There was inferior thoracic lordosis but no calor or 
rubor of the vertebral column.  Dorsal spine flexion was 30 
degrees and extension was 10 degrees; both motions elicited 
discomfort.  Rotation was 25 degrees to the right, eliciting 
pain, and 30 degrees to the left, eliciting discomfort. 

A 2003 VA treatment record shows upper back pain; the veteran 
reported pulling his back 2 years prior.  The assessment was 
muscoskeletal pain upper back.  

At a September 2004 VA examination, examination of the 
thoracolumbar spine showed forward flexion from 0 to 90 
degrees, extension from 0 to 30 degrees, left and right 
lateral flexion from 0 to 30 degrees, and left and right 
lateral rotation from 0 to 45 degrees.  There was no evidence 
of pain on motion and there was no additional limitation by 
pain, fatigue, weakness or lack of endurance following 
repetitive movement.  The veteran's gait, posture and balance 
appeared to be normal and there was no evidence of impairment 
of the normal spinal contour.  X-ray of the thoracic spine 
showed scoliosis of the upper dorsal spine convex to the 
left.  The diagnosis was thoracolumbar sacral strain and 
scoliosis of the upper dorsal spine convex to the left.

prior to September 2003

The veteran has been assigned a 10 percent evaluation for 
impairment of the thoracic spine.  This, under the older 
regulations, is the maximum evaluation for limitation of 
motion of the thoracic spine. In this regard, the Court has 
held that there is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The veteran has does not have disc 
disease or ankylosis of the thoracic spine.  Therefore, a 
higher rating is not warranted.

Additionally, as of the change in the regulatory criteria, 
the thoracic spine would not be separately rated.  
Accordingly, the revised criteria are not applicable to him 
as the lumbar spine is service-connected and separately 
rated.  

Overall, an initial rating in excess of 10 percent for 
thoracic spine strain under the regulations in effect prior 
to September 2003 is not warranted. 

after September 2003

Though the Board has determined that an initial rating in 
excess of 10 percent for the thoracic spine strain is not 
warranted under the regulations in effect prior to September 
2003, the Board must also determine if an initial rating in 
excess of 10 percent is warranted under the regulations in 
effect after September 2003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localizing tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 or more of height warrants a 10 percent 
rating.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5237.

A review of the evidence shows that a higher 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine is warranted.  As previously noted, the 
July 2002 VA examiner noted that the forward flexion of the 
dorsal spine was 30 degrees, and September 2004 VA 
examination, the examination of the thoracolumbar spine 
showed the veteran's forward flexion was from 0 to 90 
degrees, extension was from 0 to 30 degrees, left and right 
lateral flexion was from 0 to 30 degrees, and left and right 
lateral rotation was from 0 to 45 degrees.  There is no 
medical evidence that the veteran's forward flexion of the 
thoracolumbar spine was between 30 and 60 degrees; rather the 
evidence from the  September 2004 VA examination shows that 
his forward flexion was 90 degrees.  In this regard, the 
Board specifically notes that the July 2002 VA examiner found 
that the dorsal forward flexion was 30 degrees.  However, the 
General Rating Formula for Diseases and Injuries of the Spine 
provides for range of motion of the thoracolumbar spine, 
whereas the July 2002 VA examiner only provided the range of 
motion for the dorsal spine.  Thus, the July 2002 VA 
examiner's report only provides for range of motion for the 
dorsal spine, and is therefore not evidence of the range of 
motion of the thoracolumbar spine.  

However, a higher 20 percent rating is also warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine as the September 2004 VA examiner specifically noted 
evidence of scoliosis and diagnosed the veteran with 
scoliosis of the upper dorsal spine convex to the left.  
Thus, this is medical evidence of a symptom required for a 20 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine, and a higher 20 percent rating is 
granted.

However, a higher 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine is not 
warranted as there is no evidence that forward flexion of the 
thoracolumbar spine is 30 degrees or less, or of favorable 
ankylosis of the entire thoracolumbar spine.  Rather, the 
evidence shows that the veteran has forward flexion of 90 
degrees.  Thus, as he has a range of motion greater than 30 
degrees, a higher 40 percent rating is not warranted.  

The Board notes that the in the aforementioned revised 
regulations, the diagnostic code for intervertebral disc 
disease allows for the condition to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  The provisions for 
intervertebral disc syndrome, as previously noted, were 
amended in September 2002.  A higher 40 percent rating under 
DC 5243 requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  
According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  There is no 
medical evidence of incapacitating episodes, nor has the 
veteran asserted that he has any incapacitating episodes.  
Therefore, with no evidence of any incapacitating episodes, 
the evidence does not show that a higher evaluation under DC 
5243 code is warranted.  

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The September 2004 VA examiner specifically noted 
that there was no history of significant adversity or 
impairment to the veteran's normal occupational or daily 
activities as a result of this condition.  The examiner also 
reported that the veteran's range of motion reveals no 
evidence of discomfort or loss of mobility.  Additionally, 
any functional loss due to pain has been contemplated in the 
currently assigned 20 percent evaluation. The Board finds 
that the provisions of 38 C.F.R. § 4.40 and § 4.45 do not 
provide any basis for an evaluation in excess of 20 percent 
for the thoracic spine strain.
An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he 
experiences daily pain, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is against 
an evaluation in excess of 10 percent for the thoracic spine 
strain under both the old and new regulations.  Therefore, 
the claim is denied.  






















ORDER


Prior to September 1, 2004, a 20 percent for a right knee 
injury is granted, subject to the law and regulations 
governing the payment of monetary benefits.

After September 1, 2004, an evaluation in excess of 10 
percent for a right knee injury is denied.

An evaluation in excess of 10 percent for right knee 
instability is denied.

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for thoracic spine 
strain is denied. 




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


